Appeal by defendant from a judgment of the County Court, Westchester County, rendered February 23, 1978, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. By order dated December 24, 1979 this court modified the judgment, on the law, by reducing the conviction to one of criminal trespass in the second degree, and as so modified, affirmed the judgment (see People v Shealy, 73 AD2d 678). By an order dated November 13,1980, the Court of Appeals reversed the order of this court, and remitted the case to this court for consideration of the facts (People v Shealy, 51 NY2d 933). Judgment affirmed. No opinion. Hopkins, J. P., Titone, Gulotta and Cohalan, JJ., concur.